DETAILED ACTION
The instant application having Application No. 15/528528 filed on 05/22/2017 is presented for examination by the examiner.

Claim 1-4, 8, 12, 22 was amended. Claims 5-6, 9-10, 21 were cancelled. Claims 14-20 were withdrawn. Claims 1-4, 7-8, 11-13, 22 are pending.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on JAPAN 2015-038288 02/27/2015. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 

Response to Argument
Applicant’s arguments (see the Applicant's Remarks), filed on 10/27/2021, with respect to the rejection(s) of claims 1-4, 7-8, 11-13, 22 have been fully considered and are not persuasive. Examiner provide a new group of rejection to address Applicant’s amendment/argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 8, 11, 12, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Oteri et al. (US 2018/0270038 A1) in view of Chu et al. (US 9,942,193 B1).


As per claim 1, Oteri discloses “An information processing apparatus comprising: processing circuitry configured to set a first physical layer network identifier identifying a first network which the information processing apparatus belongs;” [(par. 0155), A STA may identify an interference transmission from APs in OBSSs (Overlapping BSSs) and may at least one (one or more) overlapping BSS (OBSS) associated with at least one (one or more) neighboring APs is a same color as a first BSS color of the AP, wherein the first BSS color is currently used by the AP. (p.18: claim 28), wherein the AP makes the determination based on an autonomous BSS color collision report received from one of its associated STAs] “detect that a second physical layer network identifier for a second network matches the first physical layer network identifier; and in response to the detection,” [(par. 0166), One or more APs may use coordination to select a color (e.g., the best color) for their BSS. Coordination may be described herein. An AP may select a new BSS color value through coordination, for example, when newly starting a new BSS, when discovered that an OBSS may be using the same color value as their current BSS, when informed by their STAs that one or more OBSS may be using the same color value as their own BSS, and/or when it experiences interference above a certain threshold level.] “change the first physical layer network identifier to a third physical layer network identifier identifying the first network at a first timing,” [(p.18: claim 27), AP generating a basic service set ( BSS) color change announcement element, wherein the BSS color change announcement element comprises a BSS color information field and a color switching time field, and wherein the BSS color information field indicates a second BSS color to be used by the AP, and wherein the color switching time field indicates a number of time units until the AP switches to the second BSS color; and the AP transmitting the BSS color change announcement element to a station (STA). (par. 0165 and fig. 24), The switching time field may indicate the time of the switching to the new BSS Color. (par. 165 and fig. 24), New BSS Color field.] “and transmit a beacon frame that includes change information including the third physical layer network identifier and a first timing indicating an end for use of the first physical layer network identifier and a starting use of the third physical layer network identifier,” [(p.18: claim 27), AP generating a basic service set ( BSS) color change announcement element, wherein the BSS color change announcement element comprises a BSS color information field and a color switching time field, and wherein the BSS color information field indicates a second BSS color to be used by the AP, and wherein the color switching time field indicates a number of time units until the AP switches to the second BSS color; and the AP transmitting the BSS color change announcement element to a station (STA). (par. 0165 and fig. 24), The switching time field may indicate the time of the switching to the new BSS Color. (par. 165 and fig. 24), New BSS Color field.] “wherein the processing circuitry sets a monitor time of the notification information for extracting a physical layer network identifier used in the other network, and wherein the notification information is from the first wireless communication device belonging to the first network another information processing apparatus” [(p.18: claim 27), an access point (AP) determining that a BSS color of at least one overlapping BSS (OBSS) associated with at least one (one or more) neighboring APs is a same color as a first BSS color of the AP, wherein the first BSS color is currently used by the AP. (p.18: claim 28), wherein the AP makes the determination based on an autonomous BSS color collision report received from one of its associated STAs. (p.18: claim 28), wherein the AP makes the determination based on an autonomous BSS color collision report received from one of its associated STAs. (par. 0163), The OBSS Reporting (Sub) Element, or a set of fields and/or a subfields, may be implemented as any part of existing element, such as HE Capabilities Element, HE Operation Element, or any part of control, management, extension or null data packet (NDP) frames, or as a part of MAC or physical layer convergence protocol (PLCP) 

Oteri does not explicitly disclose “a beacon frame that includes change information including “the first physical layer network identifier”.

However, Chu disclose ““a beacon frame that includes change information including “the first physical layer network identifier” as [(col. 11-line 32 to col. 11-line 36), the first access point 902 determines a second value for its BSS color identifier in response to the BSS color collision notification frame 1003. In some embodiments, the first access point 902 selects a second value that is different from the first value. For example, the first access point 902 selects a random value that is different from the first value. (col. 11-line 48 to col. 11-line 53), After the determination of the second value, the first access point 902 generates one or more notification frames 1004 that indicate i) the second value of the first BSS color identifier, and ii) a start time at which the second value will supersede the first value (e.g., a subsequent changeover to the second value). (col. 11-line 66 to col. 12-line 4), Each of the beacon management frames 1004 i) identifies the first value of the first BSS color identifier as the transmitter of beacon management frame, ii) indicates the second value, and iii) indicates the start time at which the second value will supersede the first value for subsequent beacon management frames.]

Oteri et al. (US 2018/0270038 A1) in view of Chu et al. (US 9,942,193 B1) are analogous art because they are the same field of endeavor of network communication. It would have been 

As per claim 2, Oteri in view of Chu discloses “The information processing apparatus according to claim 1,” as [see rejection of claim 1.] 
Oteri discloses “wherein responsive to determining that a value of the first physical layer network identifier existing in a physical header of a received packet is the same as a value of the first physical layer network identifier used in the first network, and a value of a data link layer network identifier existing in a MAC header is different from a value of a data link layer network identifier for identifying the first network, the processing circuitry determines that the first physical layer network identifier and the third physical layer network identifier match each other” [(par. 0163), The OBSS Reporting (Sub) Element, or a set of fields and/or a subfields, may be implemented as any part of existing element, such as HE Capabilities Element, HE Operation Element, or any part of control, management, extension or null data packet (NDP) frames, or as a part of MAC or physical layer convergence protocol (PLCP) header.]

As per claim 3, Oteri in view of Chu discloses “The information processing apparatus according to claim 1,” as [see rejection of claim 1.]
Oteri discloses “wherein responsive to determining that information about a physical layer network identifier described in a payload of a received beacon packet is the same as information about the first physical layer network identifier used in the first network, and information about a data link layer network identifier existing in a MAC header is different from information about a data link layer network identifier for identifying the first network, the processing circuitry determines that the first physical layer network identifier and the third physical layer network identifier match each other” [(par. 0164), An AP may have detected that one of its OBSS is using the same color as its own BSS, for example, by detecting an OBSS packet such as beacon, short beacon, data, and control, management or extension packets from an OBSS.]

As per claim 4, Oteri in view of Chu discloses “The information processing apparatus according to claim 1,” as [see rejection of claim 1.] 
Oteri discloses “wherein responsive to determining that the processing circuitry receives a match detection notification of the first physical layer network identifier and the third physical layer network identifier from the other information processing apparatus which belongs to the first network, the processing circuitry determines that the first physical layer network identifier and the third physical layer network identifier match each other” [(p.18: claim 27), an access point (AP) determining that a BSS color of at least one (one or more) overlapping BSS (OBSS) associated with at least one (one or more) neighboring APs is a same color as a first BSS color of the AP, wherein the first BSS color is currently used by the AP. (p.18: claim 28), wherein the AP makes the determination based on an autonomous BSS color collision report received from one of its associated STAs]

As per claim 7, Oteri in view of Chu discloses “The information processing apparatus according to claim 1,” as [see rejection of claim 1.] 
wherein responsive to determining that there does not exist any physical layer network identifier other than the extracted physical layer network identifier, the processing circuitry adopts, as a changed first physical layer network identifier, a physical layer network identifier used in a network including the other information processing apparatus transmitting notification information with a least reception strength” [(par. 0166), One or more APs may use coordination to select a color (e.g., the best color) for their BSS. Coordination may be described herein. An AP may select a new BSS color value through coordination, for example, when newly starting a new BSS, when discovered that an OBSS may be using the same color value as their current BSS, when informed by their STAs that one or more OBSS may be using the same color value as their own BSS. (par. 0169), An AP/Coordinator may announce to its BSS or one or more BSSs that the BSSs should switch to a new BSS color value at a provided switching time, for example, using a change of color frame/Element.]

As per claim 8, Oteri in view of Chu discloses “The information processing apparatus according to claim 1,” as [see rejection of claim 1.] 
Oteri discloses “wherein responsive to determining that the first physical layer network identifier and the third physical layer network identifier match each other, the processing circuitry does not change the first physical layer network identifier responsive to determining that notification information transmitted from the other information processing apparatus which belongs to the third network includes change information for changing the third physical layer network identifier” [(par. 0166), One or more APs may use coordination to select a color (e.g., the best color) for their BSS. Coordination may be described 

As per claim 11, Oteri in view of Chu discloses “The information processing apparatus according to claim 1,” as [see rejection of claim 1.] 
Chu discloses “wherein the processing circuitry transmits the change information with a beacon in which information about the first physical layer network identifier is not stored in a physical header” as [(col. 11-line 32 to col. 11-line 36), the first access point 902 determines a second value for its BSS color identifier in response to the BSS color collision notification frame 1003. In some embodiments, the first access point 902 selects a second value that is different from the first value. For example, the first access point 902 selects a random value that is different from the first value. (col. 11-line 48 to col. 11-line 53), After the determination of the second value, the first access point 902 generates one or more notification frames 1004 that indicate i) the second value of the first BSS color identifier, and ii) a start time at which the second value will supersede the first value (e.g., a subsequent changeover to the second value). (col. 11-line 66 to col. 12-line 4), Each of the beacon management frames 1004 i) identifies the first value of the first BSS color identifier as the transmitter of beacon management frame, ii) indicates the second value, and iii) indicates the start time at which the second value will supersede the first value for subsequent beacon management frames.]

Oteri et al. (US 2018/0270038 A1) in view of Chu et al. (US 9,942,193 B1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chu’s teaching into Oteri’s teaching. The motivation for making the above modification would be to change to a different BSS color value in case of a BSS color collision.

As per claim 12, Oteri in view of Chu discloses “The information processing apparatus according to claim 1,” as [see rejection of claim 1.] 
Oteri discloses “wherein before the processing circuitry receives a packet in which the fourth physical layer network identifier is applied to a physical header of the packet from all information processing apparatuses which belong to the first network, the processing circuitry receive, as a reception target, a packet applied with any one of the first physical layer network identifier and the fourth physical layer network identifier” [(par. 0155), As illustrated in FIG. 22, in the OBSS, AP2 may initialize communication with its associated STA3 and STA4. The BSS color and the total number of spatial streams may be indicated in the SIG field of the preamble. STA2 may hear the RTS from AP2 and/or prepare to receive signals from AP2. STA2 may receive the data packet from AP2. STA2 may choose to estimate the channel and/or check the BSS color field. STA2 may determine that the BSS color does not match the BSS color of the AP with which it may be associated.] 

As per claim 22, Oteri in view of Chu discloses “The information processing apparatus according to claim 1,” as [see rejection of claim 1.] 
wherein the first physical layer network identifier is a first BSS COLOR, the second physical layer network identifier is a second BSS COLOR, and the third physical layer network identifier is a third BSS COLOR,” [(p.18: claim 27), an access point (AP) determining that a BSS color of at least one (one or more) overlapping BSS (OBSS) associated with at least one (one or more) neighboring APs is a same color as a first BSS color of the AP, wherein the first BSS color is currently used by the AP. (p.18: claim 28), wherein the AP makes the determination based on an autonomous BSS color collision report received from one of its associated STAs]


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oteri et al. (US 2018/0270038 A1) in view of Chu et al. (US 9,942,193 B1) in view of Seok (US 2017/0105143 A1).


As per claim 13, Oteri in view of Chu discloses “The information processing apparatus according to claim 1,” as [see rejection of claim 1.] 
Oteri in view of Chu does not explicitly disclose “wherein in response to a request from the other information processing apparatus which belongs to the first network, the processing circuitry transmits information about the first physical layer network identifier to the other information processing apparatus”.

However, Seok discloses “wherein in response to a request from the other information processing apparatus which belongs to the first network, the processing circuitry transmits information about the first physical layer network identifier to the other information processing apparatus” as [(par. 0261), A COLOR value of a BSS may be delivered to a HEW STA through a Beacon frame, a Probe Response frame.]

Oteri et al. (US 2018/0270038 A1) in view of Seok (US 2017/0105143 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Seok’s teaching into Oteri’s teaching. The motivation for making the above modification would be to allow a COLOR value of a BSS to be delivered to a HEW STA through a Probe Response frame. (Seok, par. 0261)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463